DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 01/03/2022.
Claim 4 is cancelled.
Claim 1 is amended.
Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 17, 18, 19, 20 are presented for examination.



Information Disclosure Statement
IDS dated 01/03/2022 has been reviewed. See attached.

Response to Arguments
The Applicant states that they have incorporated claim 4 into independent claim 1 and as claim 4 was previously found by the Examiner to contain potentially allowable subject matter the amended claim 1 is now in condition for allowance.

In response the Examiner finds the argument persuasive. The rejection of the claims under 35 UC 103 is withdrawn. 

End Response to Arguments

Allowable Subject Matter
Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 17, 18, 19, 20 contain allowable subject matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Claim 11. Ige_2013  teaches “An apparatus for controlling wellhead equipment (par 51: “…the well 303 includes wellhead that can include a choke (e.g., a choke valve). For example, the well 303 can include a choke valve to control various operations such as to reduce pressure of a fluid…”; Fig. 5 ESP Controller(s) controlling Wellhead Choke;) in a fluid reservoir (par 26: “… framework includes features to model multiphase flow from a reservoir to a wellhead…”; par 44: “FIG. 2 shows an example of a geologic environment 200 (e.g., a basin) … and a reservoir level 203…”; par 51: “… choke valve to control… solids-laden fluid flowing…”), comprising: a memory (FIG 14: “Memory/Storage”) and at least one processor coupled with the memory (FIG. 14 Processor(s)), the processor (par 149: “… the system 1400 includes one or more processors 1402, memory and/or storage components 1404, one or more input and/or output device 1406 and a bus 1408. According to an embodiment, instructions may be stored in one or more computer-readable media (e.g., memory/storage component 1404). Such instructions may be read by one or more processors….”) operative to implement at least one machine classifier (par 69: “as to learning algorithms, a learning algorithm may be, for example, one or more of a supervised learning algorithm that generates a function….; an unsupervised learning algorithm… to generate an appropriate function or classifier…”; par 71: “some examples of statistical classification include AODE, linear classifiers (e.g., …. Bayes classifier… support vector machines… quadratic classifiers…”; par 70)
the machine classifier being operative to: obtain one or more recent results from at least one geromechanical simulation; compare the recent results to stored historical data; and control the wellhead equipment using the results from the at least one geomechanical simulation and form the at least one reservoir simulation (FIG 1, 3 – 14; par 26: “framework includes features to model multiphase flow from a reservoir to a wellhead”; par 80: “the information layer 510 can include a simulation framework… including tools to model multiphase flow, for example, along a well (e.g., from a reservoir to a wellhead)… the production control framework 410 can optionally include, receive input from or interaction with a simulation framework…”; par 85: “a modeling framework may include a mechanical earth model… as well as a reservoir model that describes field-depletion or pressure-maintenance response…”; par 113: “FIG. 8, the model block 952 may include an earth model, a reservoir model, a well model or other model…” par 118: “as mentioned a geomechanical model may provide information…”; par 36: “according to an embodiment of the invention… for a generated model, one or more features may allow for simulation workflow to perform streamline simulation, reduce uncertainty and assist in future well planning (e.g…. history match analysis…”)



Ige_2013 does not teach “based on the comparing, decide at least one reservoir model for use by at least one reservoir simulation” nor wherein:
the machine classifier is operative to compare by determining at least one characteristic of at least one fracture in at least one geomaterial; and
the machine classifier is operative to decide on the at least one reservoir model based at least in part on the determined characteristic of the fracture.

Sarma_2015; however, teaches method comprising: “deciding at least one reservoir model for use by at least one reservoir simulation” (col 1 lines 24 – 44).

Ige_2013 and Sarma_2015 are analogous art because they are from the same field of endeavor called simulation. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Ige_2013 and Sarma_2015. The rationale for doing so would have been that Ige_2013 teaches to include a geomechanical simulation (par 118) and also that embodiments may include elements that reduce uncertainty (par 36). Sarma_2015 teaches that “in order to make field development decision making and planning process tractable, the decision-makers usually need a few representative models selected from a large ensemble of reservoir models” (col 1 lines 24 – 27) and that in order to avoid suboptimal decisions “there is a need to automatically select" models (col 1 lines 40 - 44). Therefore it would have been obvious to combine Ige_2013 and Sarma_2015 for the benefit of selecting reservoir models in order to avoid suboptimal decisions during decision making and planning to obtain the invention as specified in the claims.

Ige_2013 and Sarma_2015 do not explicitly teach “at least one machine learning classifier” obtaining one or more recent results and “the machine learning classifier” comparing the recent results to stored historical data; “based on the comparing, the machine learning classifier” deciding nor wherein:
the machine classifier is operative to compare by determining at least one characteristic of at least one fracture in at least one geomaterial; and
the machine classifier is operative to decide on the at least one reservoir model based at least in part on the determined characteristic of the fracture.

Achin_2015; however, teaches “at least one machine learning classifier obtaining one or more recent results" (FIG. 4; par 5: “supervised statistical learning techniques”; par 157 - 158: “cross-validation”; Figure 1, par 105: “exploration engine 110”; par 107: “select only classification techniques for execution”; par 146 – 147: “gradient boosted trees; Breiman and Cutler’s Random Forest…” These are machine learning classifiers – not clustering) and  "the machine learning classifier comparing the recent results to stored historical data; and based on the comparing the machine learning classifier deciding” at least one model for use (FIG. 1; FIG. 3, FIG. 4).

Ige_2013 and Sarma_2015 and Achin_2015 are analogous art because they are from the same field of endeavor called model selection from a larger ensemble of models. Before the effective filing date would have been obvious to a person of ordinary skill in the art to combine Sarma_2015 and Achin_2015. The rationale for doing so would have been that Sarma_2015 teaches that “the decision makers usually need a few representative models (e.g, P10, P50, P90 models) selected from a larger ensemble of reservoir models" and that "the usual approach to select a few models is using various variants of clustering. This selection process is… suboptimal"  and that "use of such models in the decision making process can lead to suboptimal decisions. As such, there is a need to automatically select a small set of statically representative models from a larger set" (col 1 lines 24 - 45). Therefore Sarma_2015 teaches a well-known device (method or product) ready for improvement. Further Achin_2015 teaches a “automatic” (FIG. 4; par 219: “automatically") method/system/technique "for selecting a predictive model for a prediction problem" (abstract) that do not necessarily rely upon clustering. Therefore the Examiner it would have been obvious to one of ordinary skill in the art to apply a known technique as taught by Achine_2015 to a known device (method or product) as taught by Sarma_2015 that is ready for improvement to yield predictable results. In support of this conclusion the Examiner finds:
The prior art contained a base device (method or product) upon which the claimed invention can be seen as an improvement. Sarma_2015 teaches the base device (method or product) is the selection of representative models from a larger set and that not using clustering would be an improvement. 
The prior art contained a known technique that is applicable to the base device (method or product). This is taught by Achine_2015.
One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system. One of ordinary skill in the art is implied by the teachings of both Sarma_2015 and Achine_2015 who both teach to select representative models from a larger set of models. Therefore one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results. 

Ige_2013 and Sarma_2015 and Achin_2015 does not teach wherein:
the machine classifier is operative to compare by determining at least one characteristic of at least one fracture in at least one geomaterial; and
the machine classifier is operative to decide on the at least one reservoir model based at least in part on the determined characteristic of the fracture.

Arunakumari_2014; teaches a machine classifier operative to determine at least one characteristic of at least one fracture in at least one geomaterial (page 1874 section 2.3 joint inclination, joint roughness, joint factor. a joint is a fracture of the geomaterial)


However, none of these references taken either alone or in combination with the prior art of record disclose “the machine classifier is operative to decide on the at least one reservoir model based at least in part on the determined characteristic of the fracture” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Claim 12 and 13 contain allowable subject matter due to their dependence from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim 1:
The following is an examiner’s statement of reasons for allowance

While the prior art teaches the limitations of the claim as outlined in the previous Office action, none of these references taken either alone or in combination with the prior art of record disclose “the at least one point in the one or more recent results from the at least one geomechanical simulation compreses a current point for at least a given geometerial; the current point for the given geomaterial comprise a current stress value and a current strain value; and the machine classifier is operative to decide by at least one of: selecting at least one single porosity model if the current point is within a pre-peak area of the at least one stress-strain curve for at least the given geomaterial;  selecting at least one dual porosity model if the current point is within a preak area of the at least one stress-strain curve for in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 2, 3, and 10 contain allowable subject matter due to their dependence from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim 5:
The following is an examiner’s statement of reasons for allowance

While the prior art teaches the limitations of the claim as outlined in the previous Office action, none of these references taken either alone or in combination with the prior art of record disclose
“wherein: the at least one point in the one or more recent results from the at least one geomaterial simulation comprises a plurality of points for at least the given geomaterial from the at least one geomechanical simulation; each of the plurality of points for the given geomaterial comprises in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record” Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 6, 7, 8, 9:
Claims 6, 7, 8, and 9 are found to be allowable due to their dependence from claims 5 which contains potentially allowable subject matter as outlined above.

Claim 17:
The following is an examiner’s statement of reasons for allowance

hile the prior art teaches the limitations of the claim as outlined in the previous Office action, none of these references taken either alone or in combination with the prior art of record disclose
“wherein: that at least one point in the one or more recent results from the at least one geomechanical simulation comprises a current point for at least a given geomaterial; the current point for the given geomaterial comprises a current stress value and a current strain value; and the machine learning classifier is operative to decide by at least on of” selecting at least one single porosity model if the current point is within a pre-peak area of the at least one stress-strain curve for at least the given in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 18:
The following is an examiner’s statement of reasons for allowance

While the prior art teaches the limitations of the claim as outlined in the previous Office action, none of these references taken either alone or in combination with the prior art of record disclose
“wherein: the at least one point in the one or more recent results from the at least one geomechanical simulation comprses a plurality of points for at least the given geomaterial from he at least one geomechanical simulation; each of the plurality of points for the given geomaterial comprises a respective stress value and a respective strain value; and the machine learning classifier is operative to compare by computing a proportion of the plurality of points which are within a pre-peak area of the at least one stress-strain curve for at least the given geomaterial” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 19, 20:
Claims 19 and 20 are found to be allowable due to their dependence from claim 18 which contains potentially allowable subject matter as outlined above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN S COOK/Primary Examiner, Art Unit 2146